Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered July 28, 1976, convicting him of criminal sale of a controlled substance in the third degree (two counts), criminal possession of a controlled substance in the third degree (two counts), and criminal possession of a controlled substance in the seventh degree (two counts), upon his plea of guilty, and imposing sentence. Judgment affirmed (see People v Dixon, 29 NY2d 55; People v Lowrance, 41 NY2d 303; People v Tinsley, 35 NY2d 926; People v Friedman, 39 NY2d 463). Martuscello, J. P., Damiani, Titone and Shapiro, JJ., concur.